  Case 21-02041       Doc 1   Filed 04/19/21 Entered 04/19/21 10:34:20     Desc Main
                                 Document    Page 1 of 5




Joseph M. Chambers (00612)
HARRIS, PRESTON & CHAMBERS, LLP
31 Federal Avenue
Logan, UT 84321
T: (435) 752-3551
F: (435) 752-3556
jchambers@utahlawfirm.com
Attorney for Maria Cooper


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


In Re:
                                                    Bankruptcy No. 20-27259
MARIA JOY COOPER,                                         (Chapter 7)
     Debtor.
                                                     Honorable Joel T. Marker




MARIA JOY COOPER,                              Adversary Proceeding No. __-_______
     Plaintiff,

vs.

FEDLOAN SERVICING
UTAH HIGHER EDUCATION                             FILED ELECTRONICALLY
ASSISTANCE AUTHORITY
US DEPARTMENT OF EDUCATION


         Defendant.


                                     COMPLAINT
                               (Discharge Student Loans)
     Case 21-02041      Doc 1       Filed 04/19/21 Entered 04/19/21 10:34:20              Desc Main
                                       Document    Page 2 of 5




         Plaintiff     Maria        Joy     Cooper       files     this       Complaint            against
Defendants on personal knowledge as to Plaintiff’s own acts and upon information and belief as
to all other matters, as follows:
                                              PARTIES
A.       Plaintiff
         1.      Maria Joy Cooper is a citizen of the State of , residing in the District of Utah.
B.       Defendants
         2.      FedLoan Servicing is a student loan servicer for federal and private student loans

operated by the Pennsylvania Higher Education Assistance Agency (PHEAA), headquartered in

the State of Pennsylvania, and can be served at PO Box 60610, Harrisburg, PA 17106.

         3.      Utah Higher Education Assistance Authority ("UHEAA") is a Utah state

government agency and a part of the Utah System of Higher Education under the authority of the

Utah State Board of Regents. UHEAA administers loans originated infer the US Department of

Education loan programs. UHEAA can be served at 60 South 400 West, Salt Lake City, UT

84101.

         4.      The US Department of Education is a department of the United States

Government and can be served at 3130 Fairview Park Drive, Suite 800, Chesapeake VA 23323.

                                    JURISDICTION AND VENUE
         5.      This Adversary Proceeding is brought under Case Number 20-27259.
         6.      This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C.
§ 1334(b) and 28 U.S.C § 157(b). This is a core proceeding under title 11 because it concerns a
determination as to the dischargeability of a debt.
         7.      This Adversary Proceeding is brought pursuant to 11 U.S.C § 523(a)(8), 15
U.S.C § 1601, 15 U.S.C. § 1692 and Federal Rules of Bankruptcy Procedure Rule 7001.
         8.      Venue is proper in the District of Utah pursuant to 28 U.S.C. § 1409 because this
matter arises in and is related to a bankruptcy case in this district.


                                                                     COMPLAINT - DISCHARGE STUDENT LOANS
                                                                                       In Re: Maria Cooper
                                                                                         Adv. No.: _______
                                                                                               Page | 2 of 5
     Case 21-02041      Doc 1    Filed 04/19/21 Entered 04/19/21 10:34:20              Desc Main
                                    Document    Page 3 of 5




                      FACTUAL AND PROCEDURAL BACKGROUND
A.      Background of the Problem
        9.       The federal student loan program was originally designed in response to Sputnik.
After the successful launch of the Soviet rocket, the U.S. government became worried that the
Russians were outpacing Americans in science and math education. In order to make Americans
more competitive in the space race, the government authorized the creation of the National
Defense Education Act in 1958 and the Guaranteed Student Loan Program (now the Stafford
Loan) in 1965.
        10.      Even by the 1970s, few students needed loans to go to college. The average cost
of tuition was only $2,587 and the average debt for a medical student was only $13,469. With
Pell grants, scholarships, and summer jobs, even kids from lower-income backgrounds could
often make it through college debt free. But largely in response to anecdotal evidence about a
few dishonest lawyers filing for bankruptcy immediately after graduation, Congress made
student loans presumptively non-dischargeable in bankruptcy for the first five years of
repayment, unless excepting such discharge would impose an “undue hardship” on the debtor or
her dependents. Although this rule was at odds with the fundamental purpose of the bankruptcy
code, it was perhaps a reasonable exception as it only applied to the first five years of
repayment.
        11.      Congress did not define “undue hardship” in 1978 but instead left that
determination to the courts. Over the next thirty years, courts wrestled with meaning of “undue
hardship,” creating and discarding nearly a dozen test, working within and without the text of
the statute, now commingling the court’s equitable powers under section 105 with the court’s
mandate under section 523(a)(8), now refusing to do so. Over time, two tests have emerged
triumphant from the cauldron of judicial lawmaking: the Brunner Test (“Brunner”) and the
Totality of the Circumstances Test (“TOC”). These two tests are supplemented with wide
disagreement over whether courts are permitted to discharge one of several loans, a practice
known as “partial discharge.”
        12.      After Brunner and TOC had codified the meaning of “undue hardship,” Congress
amended section 523(a)(8) in two chief ways: (1) abolishing the five year time frame and


                                                                  COMPLAINT - DISCHARGE STUDENT LOANS
                                                                                    In Re: Maria Cooper
                                                                                      Adv. No.: _______
                                                                                            Page | 3 of 5
  Case 21-02041       Doc 1     Filed 04/19/21 Entered 04/19/21 10:34:20               Desc Main
                                   Document    Page 4 of 5




making student loans non-dischargeable in perpetuity; and (2) adding subsection 523(a)(8)(B)
which excepted from discharge qualified private student loans. The problem with these
amendments is that the “undue hardship” standards were created when courts were only charged
with determining whether repayment of federally insured loans with capped interest rates during
the first five years would constitute an undue hardship. Both Brunner and the Totality of the
Circumstances test are therefore incredibly harsh because courts knew that after five years, the
debt could be discharged without any showing of additional financial strain whatsoever.
         13.   Although Brunner/TOC is binding precedent in this Circuit, Plaintiff humbly
prays that this Court reconsider the applicability of that precedent given the changing legal
landscape of section 523(a)(8) since the time Brunner/TOC was enacted.
                                Plaintiff Files For Bankruptcy
         14.   Plaintiff borrowed from Defendants in order to attend college.
         15.   Owing to circumstances beyond her control, Plaintiff filed for bankruptcy in this
Court on December 16, 2020. The primary reason for her filing her bankruptcy is a medical
condition “Hypoparathyroidism” that leaves her unable to work. Prescription medication was
available and she was making progress while on the medication, but the medication was
withdrawn by the FDA and her condition is now life threatening.
         16.   Plaintiff’s combined student debt is now in excess of $175,000. Plaintiff’s
current income is $0.00 per month.
         17.   Plaintiff’s student loans servicing would cost her approximately $ $3,000 each
month.
         18.   Plaintiff’s student loan payments constitute more than Plaintiff’s take home pay.
                                      CLAIMS FOR RELIEF
                        Count One: Determination of Dischargeability
         19.   Plaintiff re-alleges and incorporates by reference all of the allegations contained
in all of the preceding paragraphs.
         20.   Plaintiff is entitled to discharge of her student loan debt, either in whole or in
part, because repayment would constitute an “undue hardship” on her.
         21.   Plaintiff meets the standard for undue hardship as articulated in Brunner/Totality


                                                                  COMPLAINT - DISCHARGE STUDENT LOANS
                                                                                    In Re: Maria Cooper
                                                                                      Adv. No.: _______
                                                                                            Page | 4 of 5
Case 21-02041   Doc 1   Filed 04/19/21 Entered 04/19/21 10:34:20   Desc Main
                           Document    Page 5 of 5
